Citation Nr: 9902201	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the right lower extremity.  

2.  Entitlement to an increased rating for thrombophlebitis 
of the left lower extremity with pulmonary embolus, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 1996 the RO denied the claim of entitlement to 
service connection for thrombophlebitis of the right lower 
extremity as there was no evidence of record of the disorder 
in the service medical records or until more than three years 
after the veteran's discharge from active duty.  At the same 
time, the RO granted an increased rating for thrombophlebitis 
of the left lower extremity from 10 percent to 30 percent 
effective June 16, 1995.  

In November 1996 the RO issued a rating decision affirming 
the determinations previously entered.

In March 1998 the Hearing Officer at the RO granted 
entitlement to an increased evaluation of 40 percent for 
thrombophlebitis of the left lower extremity effective from 
January 12, 1998.  The Hearing Officer not only affirmed the 
previous denial of entitlement to service connection for 
thrombophlebitis of the right lower extremity on a direct 
basis, but also denied entitlement to service connection for 
thrombophlebitis of the right lower extremity as secondary to 
the service-connected thrombophlebitis of the left lower 
extremity.  The veteran was notified of the above 
determinations in a supplemental statement of the case issued 
in March 1998.




In April 1998 the veteran submitted a statement which he 
designated as his response to the supplemental statement of 
the case.  He expressed his understanding of the increase in 
the disability evaluation for his thrombophlebitis of the 
left lower extremity. He also expressed his disagreement with 
the decision wherein the Hearing Officer not only affirmed 
the prior denial of service connection for thrombophlebitis 
of the right lower extremity on a direct basis, but the 
additional determination wherein entitlement to service 
connection for thrombophlebitis of the right lower extremity 
as secondary to service-connected thrombophlebitis of the 
left lower extremity was denied.

The Board construes the veterans April 1998 statement to 
constitute a notice of disagreement with the initial March 
1998 determination wherein the Hearing Officer denied 
entitlement to service connection for thrombophlebitis of the 
right lower extremity as secondary to service-connected 
thrombophlebitis of the left lower extremity.  This issue is 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
thrombophlebitis of the right lower extremity is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  Thrombophlebitis of the left lower extremity with 
pulmonary embolus is manifested by intermittent edema, 
discoloration, and pain in the leg.  

3.  Thrombophlebitis of the left lower extremity with 
pulmonary embolus has not rendered the veterans disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
thrombophlebitis of the right lower extremity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 40 percent 
for thrombophlebitis of the left lower extremity with 
pulmonary embolus, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7121 (effective prior to January 
12, 1998); 38 C.F.R. § 4.104 Diagnostic Code 7121; 62 
Fed.Reg.65207-65224 (1998) (effective January 13, 1998.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that the veteran 
was found to be without pertinent defects at the time of the 
entrance examination which was conducted in August 1966.  

A treatment record dated in August 1969 included the notation 
that the veteran had a possible blood clot in the left leg.  
The impression was thrombophlebitis with possible pulmonary 
embolism.  The veteran was hospitalized from August to 
September 1969 for thrombophlebitis of the left leg.  The 
diagnosis was thrombophlebitis.  Subsequent to the discharge 
from the hospital the veteran complained of pain in the left 
calf.  The diagnosis was recurrent deep thrombophlebitis on 
the left.  

Of record is the report of a Medical Board proceeding dated 
in June 1970.  It was noted that the veteran had experienced 
episodic pains in both calves but no swelling was noted.  
Physical examination revealed bilateral calf tenderness 
without edema or erythema.  The diagnosis was deep vein 
thrombophlebitis of the left calf.  It was recommended that 
the veteran appear before a Physical Evaluation Board.  

On the report of the exit examination conducted in June 1970, 
bilateral calf tenderness was noted.  Recurrent 
thrombophlebitis was noted.  On the Report of Medical History 
portion of the examination, it was reported that the veteran 
had thrombophlebitis of the left leg with pulmonary embolus.  

The RO granted service connection for recurrent left calf 
phlebitis and pulmonary embolus in November 1970.  

A VA examination was conducted in August 1971.  The veteran 
reported that in August 1969 he developed a blood clot in the 
left leg after a 13 hour plane trip.  A diagnosis of 
phlebitis of the left calf was made.  After the condition 
became asymptomatic and while he was still on anti-
coagulants, the veteran took a two hour plane trip.  He 
subsequently developed pain and aching in the right calf.  
The veteran reported that a diagnosis of phlebitis of the 
right leg was allegedly made.  At the time of the 
examination, the veteran complained of soreness in the left 
calf and leg after standing in one place for more than a few 
moments.  He also had soreness in the left leg after waking 
up.  The diagnosis was recovered deep vein thrombophlebitis 
of the left and right calves and also history of pulmonary 
embolus.  

The veteran was hospitalized in October 1973.  His main 
complaint at the time of admission was pain and swelling in 
the right calf for two days prior to admission.  It was noted 
that the veteran had pain in his calf since September 1973.  
The discharge diagnosis was thrombophlebitis of the right 
lower leg.  

The report of a VA examination conducted in January 1974 is 
of record.  At the time of the examination, the veteran did 
not have any complaints relative to either leg.  The 
diagnosis was history of phlebitis of both legs.  

The veteran was hospitalized in January 1975.  He sought 
treatment at that time for aching in the left calf which 
increased with standing.  The diagnoses were bilateral calf 
phlebitis and left calf thrombophlebitis with pulmonary 
embolism.  




A report of hospitalization dated in June 1982 is of record.  
The veteran sought treatment at that time for a two day 
history of right leg swelling and pain on walking.  The 
diagnosis was superficial thrombophlebitis of the right leg.  

The veteran was hospitalized from April to May 1995.  The 
diagnosis was deep venous thrombosis of the right lower 
extremity.   

The report of a VA examination conducted in July 1995 has 
been associated with the claims file.  The veteran complained 
of constant pain in the calves with the right calf more 
painful than the left.  He also complained of weakness in the 
lower extremities and swelling of the ankles and feet with 
the right side being worse than the left.  He reported 
difficulty standing for any length of time and sleep 
disturbance due to pain in the lower extremities.  

Physical examination revealed bilateral pitting edema.  
Palpation of the right calf revealed an area of mild to 
moderate tenderness.  Palpation of the left calf revealed no 
particular tenderness.  No pulsation was present in the 
calves.  Pedal pulses were 1+ and equal bilaterally.  It was 
noted that the skin had a slight erythematous/bluish mottling 
on the feet with the left slightly more pronounced than the 
right.  Increased brownish pigmentation was noted, especially 
on the distal left lower leg and ankle.  Skin was warm to 
touch bilaterally.  The results of a chest X-ray were 
essentially normal.  No acute cardiopulmonary disease was 
noted.  The pertinent diagnoses were history of numerous 
episodes of recurrent phlebitis/thrombophlebitis between 1969 
and April 1995 involving both calves; a history of pulmonary 
embolism to the left lung; mild to moderate stasis of both 
feet, left greater than right and moderately large single 
dilated varicose vein on the medial aspect of the right calf.  

The veteran was afforded a VA examination in July 1996.  He 
complained of occasional right leg, ankle and calf swelling.  
He also experienced pain.  If his exercised increased, he 
would experience increased swelling of the right ankle.  

Physical examination revealed some mottling of the skin 
bilaterally in the lower legs and feet.  Pulsations in the 
feet were normal and bilaterally equal.  Skin temperature was 
normal to touch.  No paresthesias were noted.  Cardiac 
involvement was not observed.  The diagnosis was status post 
recurrent deep vein thrombosis with the right greater than 
the left leg.  

VA outpatient treatment records dated from July 1994 to 
August 1997 have been associated with the claims file.  The 
records evidence, in pertinent part, diagnosis of and 
treatment for deep vein thrombophlebitis, primarily on the 
right side.  

The veteran appeared for a local RO hearing in June 1997.  He 
testified that he had problems with both legs, including 
swelling, during active duty after his initial 
hospitalization.  At the time of the examination he had 
constant aching in the legs.  He also had difficulties 
sleeping due to pain.  His right leg was more symptomatic 
than the left.  His ankles were permanently discolored.  He 
had been treated with blood thinners and was taking Coumadin 
at the time of the hearing.  He never had any trauma to his 
lower extremities.  The first time the veteran had a clot in 
his right lower extremity was in 1973.  The swelling he 
experienced was not constant.  He was experiencing some pain 
in his left leg.  

The veteran reported that his bilateral leg disability was 
hereditary.  He would see a doctor approximately every 
four to six weeks.  He did not use support stockings but had 
used them in the past.  He had not had any problems with 
blood clots in his left leg since service.  Post-service, all 
the blood clots he had were in the right leg.  He had not had 
any further pulmonary embolus since the original incident in 
service.  At the time of the examination, the veteran 
testified that his right leg was swollen and his left leg was 
asymptomatic.  He had problems at his prior job which 
entailed driving.  At the time of the hearing, he was 
employed doing yard work.  He reported that he had employment 
difficulties due to his legs and due to the economy in the 
area where he lived.  

The most recent VA examination of the veteran was conducted 
in July 1997.  He complained of a constant ache in both legs 
which increased as the day progressed.  

Swelling was minimal in the morning but increased throughout 
the day to the point that there was noticeable edema present 
at night.  Increased physical activity increased the swelling 
the veteran experienced.  

Physical examination revealed that the peripheral pulses were 
normal.  Edema was present in both legs.  Fairly marked 
venous stasis and discoloration of the lower leg and foot 
were observed, particularly on the right side.  On elevation 
of the legs the right leg would blanche much quicker than the 
left.  

It appeared fairly obvious to the examiner that the veteran 
had chronic thrombophlebitis involving both legs.  At the 
time of the examination, the veteran was complaining of 
rather severe aching particularly with increased activity.  
There was objective evidence of venous stasis and edema.  The 
diagnosis was chronic thrombophlebitis of both lower 
extremities.  


I.  Entitlement to service connection for 
thrombophlebitis of the right lower 
extremity.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veterans lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veterans claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for thrombophlebitis of the right lower extremity 
to be not well-grounded.  The Board notes that the veteran 
complained of bilateral calf pain during active duty and 
thrombophlebitis of the left lower extremity was diagnosed.  
However, thrombophlebitis of the right lower extremity was 
not diagnosed during active duty.  

A diagnosis of recovered deep vein thrombophlebitis of the 
left and right calves was made at the time of the August 1971 
VA examination.  However, the Board notes this diagnosis was 
based on the veteran's self-reported history which was 
incorrect.  

The veteran at the time of the examination reported that he 
had been diagnosed with thrombophlebitis of the right lower 
extremity during active duty.  Review of the service medical 
records fails to support this allegation.  Medical evidence 
that relies on history provided by the veteran is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The first evidence of record of a diagnosis of 
thrombophlebitis of the right lower extremity is included in 
a hospitalization record dated in October 1973.  This is more 
than three years after the veteran's discharge from active 
duty.  The evidence of record shows that subsequent to 
October 1973 the veteran was diagnosed with and treated 
intermittently for thrombophlebitis of the right lower 
extremity.  However none of this medical evidence links the 
thrombophlebitis of the right lower extremity to any incident 
of active duty.  

The only evidence of record which links the thrombophlebitis 
of the right lower extremity to active duty is the veteran's 
own testimony and allegations.  The veteran is a lay person.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's opinion that his thrombophlebitis of the right 
lower extremity was due to active duty is clearly beyond his 
competency to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As there is no evidence of record linking the currently 
diagnosed thrombophlebitis of the right lower extremity to 
active duty, the claim of entitlement to service connection 
for the disorder must be denied as not well-grounded.  

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
thrombophlebitis of the right lower extremity.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. #d. 1464 
(Fed. Cir. 1997).


II.  Entitlement to an increased rating 
for thrombophlebitis of the left lower 
extremity, with pulmonary embolus, 
currently evaluated as 40 percent 
disabling.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  




The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's thrombophlebitis of the left lower extremity 
with pulmonary embolus is currently evaluated as 40 percent 
disabling under Diagnostic Code 7121.  


Phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, with massive board-like swelling, 
with severe and constant pain at rest is rated 100 percent 
disabling.  When there is persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema or ulceration, it is rated 60 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective prior to January 12, 1998).

Effective January 12, 1998, the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7121 were amended to read as follows: 
Post-phlebitic syndrome of any etiology: With the following 
findings attributed to venous disease: Massive board-like 
edema with constant pain at rest is evaluated as 100 percent 
disabling.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration a 60 percent evaluation is warranted.  These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved each extremity is 
evaluated separately and combined (under 38 C.F.R. § 4.25 
(1998)), using the bilateral factor (38 C.F.R. § 4.26 
(1998)), if applicable. 62 Fed. Reg. 65207-65224 (1998).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
thrombophlebitis of the left lower extremity with pulmonary 
embolus must be evaluated under both the old and the new 
rating criteria to determine which version is more favorable 
to the veteran.  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veterans claim of entitlement to an 
increased rating for thrombophlebitis of the left lower 
extremity with pulmonary embolus is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107; that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his thrombophlebitis of the left lower extremity with 
pulmonary embolus (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased rating for that disability is well grounded.

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

The Board finds the preponderance of the evidence is against 
the claim of entitlement to an increased rating for 
thrombophlebitis of the left lower extremity with pulmonary 
embolus.  

The Board finds an increased rating is not warranted for the 
thrombophlebitis of the left lower extremity with pulmonary 
embolus under the rating criteria in effect prior to January 
12, 1998 under Diagnostic Code 7121.  

There is no evidence of record that the veteran experiences 
persistent swelling which subsides only very slightly and 
incompletely with recumbency elevation.  The veteran 
testified at his RO hearing in June 1997 that he did not 
experience constant swelling of his legs and, in fact, at the 
time of the hearing his leg was asymptomatic.  

At the time of the most recent VA examination conducted in 
July 1997, edema was noted but the veteran reported that he 
had only minimal swelling in the morning which increased 
during the day.  Discoloration of the left lower extremity 
was noted.  However, there was no evidence of pigmentation 
cyanosis, eczema or ulceration.  Additionally there is no 
evidence that the veteran experiences massive board like 
edema.  The symptomatology resulting from the service-
connected thrombophlebitis of the left lower extremity with 
pulmonary embolus does not approximate the rating criteria 
necessary for a 60 percent or greater rating under Diagnostic 
Code 7121 in effect prior to January 12, 1998.  

The Board finds an increased rating is not warranted for the 
thrombophlebitis of the left lower extremity with pulmonary 
embolus under the rating criteria currently in effect under 
Diagnostic Code 7121.  There is no evidence of record 
demonstrating that the veteran has ever experienced 
persistent ulceration ( or any ulceration) in his left lower 
extremity.  As indicated above, there is no evidence of 
record showing that the veteran experiences massive board 
like edema.  

The Boards review of the evidentiary record discloses that 
thrombophlebitis of the left lower extremity has not rendered 
the veterans disability picture unusual or exceptional in 
nature.  In this regard the Board notes that while the 
veteran has testified that he was having problems with 
employment, he clarified his testimony by relating that both 
legs were to blame as well as the local economy.  

The post service evidentiary record shows that the veterans 
hospitalizations have involved treatment for his nonservice-
connected right lower extremity, and that his service-
connected left lower extremity required only one 
hospitalization.  Accordingly, his service-connected 
thrombophlebitis of the left lower extremity has not required 
frequent inpatient care.  The service-connected disability of 
the left lower extremity has not rendered impractical 
application of regular schedular standards, thereby 
precluding a grant of an increased evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected thrombophlebitis of the left lower extremity.  
38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for thrombophlebitis of the left 
lower extremity with application of all pertinent governing 
criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for thrombophlebitis of the 
right lower extremity, the appeal is denied.  

Entitlement to an increased rating for thrombophlebitis of 
the left lower extremity with pulmonary embolus is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


In March 1998 the veteran was initially notified of the 
denial of entitlement to service connection for 
thrombophlebitis of the right lower extremity was secondary 
to service-connected thrombophlebitis of the left lower 
extremity.  He filed a notice of disagreement with the above 
determination in April 1998.  In other words, the issue of 
the denial of entitlement to service connection for 
thrombophlebitis of the right lower extremity as secondary to 
service-connected thrombophlebitis of the left lower 
extremity has been placed in appellate status.  The veteran 
is entitled to a statement of the case in this regard.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, to ensure due process of law, the Board is 
remanding the case to the RO for further action as follows:

The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for thrombophlebitis 
of the right lower extremity as secondary 
to service-connected thrombophlebitis of 
the left lower extremity.  He must also 
be advised of the period of time during 
which to complete his appeal by filing a 
substantive appeal, VA Form 9. 

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The purpose 
of this remand is to afford the veteran due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
